DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 01/27/2021 has been entered. Claims 1, 3, and 5-11 remain pending. Claims 9-10 are withdrawn. Claims 2 and 4 have been canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al., (JP2001110244 original and machine translation provided with IDS dated 04/04/2018) hereinafter Yuyama, in view of Fernihough et al., (US20160097872) hereinafter Fernihough.
Regarding Claim 1, Yuyama discloses a cable type battery (Yuyama Title) combined with a signal cable (Yuyama abstract), comprising a cable type rechargeable battery “22” (Yuyama [0033]), which the skilled artisan understands is the same as a secondary battery, extending in a lengthwise direction (Yuyama Fig. 6) because the battery extends the length of the cable, and where the rechargeable battery “22” is on the outer peripheral of the signal cable “21” (Yuyama [0032]), reading on having a hollow interior structure because the battery is tube shaped, and a signal cable “21” inserted into the hollow interior structure of the cable-type secondary battery (Yuyama [0032] and Fig. 4) since battery “22” surrounds signal cable “21”, and extending in the lengthwise direction of a cable (Yuyama [0032] and Fig. 6) because the signal wire extends the length of the cable; and an insulating tube “30” which covers 
Yuyama discloses the signal wire (Yuyama abstract), but does not explicitly disclose wherein the signal wire is formed of two or more optical cables. Yuyama does disclose that the hybrid signal cable/battery cable has the benefit of having flexibility (Yuyama [0011]) and can reduce size and weight as the battery is integrated into the signal cable (Yuyama [0012]).
Relevant to the instant problem of signal wires, Fernihough teaches two or more optical cable conduits “400”, “410” (Fernihough [0045]), reading on optical cables, each having several optical fibers (Fernihough [0051], “400” has e.g. 20 optical fibers, “410” has e.g. four optical fibers “211”), wherein the two or more optical cables are formed by helically winding about each other (Fernihough [0045]) reading on a double-spiral structure, in which each optical cable extends spirally in the lengthwise direction and is twisted in a spring shape (Fernihough [0045], see also Fig. 4), and different optical cables are extended again spirally with respect to each other so as to be twisted in a spring shape (Fernihough [0045]), since it teaches the outer layer is wound around the middle layer and may be contra-wound helically around the middle layer (Fernihough [0045]). Fernihough further teaches wherein the winding pitches may be selected to provide torque balance between the layers (Fernihough [0046]), to provide desired strength and flexibility. Fernihough also teaches that optical cables can be used to communicate data at high bandwidths (Fernihough [0002]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the generic signal wire of Yuyama with the specific optical cable having a double spiral structure as taught by Fernihough in order to ensure good strength of the signal wire, while providing the capability of high bandwidth data communication. Furthermore, this is a known type of signal wire and the skilled artisan would have had a reasonable expectation that using such a signal wire in the 
Regarding Claim 3, Yuyama discloses all of the limitations as set forth above. Yuyama is silent regarding the optical cables. 
Fernihough further teaches wherein each of the optical fiber core “202” (Fernihough [0039]) of each optical fiber “211” is surrounded by a water-proof tight buffer coating layer “215” (Fernihough [0039]). Fernihough further teaches wherein such a coating provides water resistance, providing protection to the optical fiber (Fernihough [0039]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the optical fibers of Modified Yuyama to include a tight buffer coating layer on each on each of the optical cables as taught by Fernihough in order to provide suitable water resistance and protection to the signal wire. 
Regarding Claim 5, Modified Yuyama discloses all of the limitations as set forth above. Yuyama further discloses wherein the battery further comprises: a hollow negative electrode “23” (Yuyama [0033] and Fig. 4), which is the same as a hollow anode layer; a solid polymer electrolyte “26” (Yuyama [0033]), which the skilled artisan understands solid electrolytes operate as separator to prevent the electrodes from forming a short circuit, the solid electrolyte “26” surrounding the anode layer “23” (Yuyama Fig. 4, separator “26” is surrounding anode “23”); and a positive electrode layer “27” (Yuyama [0033]), which is the same as a cathode layer, surrounding the separator (Yuyama Fig. 4, cathode “27” is surrounding separator “26”). 
Regarding Claim 6, Modified Yuyama discloses all of the claim limitations as set forth above. Yuyama further discloses wherein the negative electrode layer is comprised of a cylindrical copper wire (Yuyama [0034]) coated with a negative electrode active material mixture (Yuyama [0034]) so as to extend in the entire length of the outer peripheral portion (Yuyama [0034]), reading on so as to extend 
Regarding Claim 7, Modified Yuyama discloses all of the claim limitations as set forth above. Yuyama further discloses wherein the cathode layer is formed by forming a coating of positive active material “29” on the solid electrolyte (separator) “26” (Yuyama [0036]) and subsequently twisting (which is the same as winding) an aluminum foil positive current collector “28” around the active material “29” (Yuyama [0036]), which the skilled artisan reasonably takes aluminum foil as an example of a conductor strip. The Examiner notes that “formed by spirally winding a conductor strip coated with a positive electrode active material” is a product-by-process limitation. Patentability of product claims is based on the structure of the claimed product. Because the claimed manner in which the cathode was formed does not provide any additional structure to the claimed product, it does not provide any additional patentable distinctiveness to the claim. As such, because Yuyama discloses the claimed product structurally, with a layer of active material surrounded by a current collector that is twisted along the length of the battery, the claim limitations are met.
Regarding Claim 8
Regarding Claim 11, Modified Yuyama discloses all of the claim limitations as set forth above. Yuyama is silent regarding the optical cables. 
Fernihough further teaches each optical fiber core “202” (Fernihough [0038]) is surrounded by a water-proof buffer coating layer “204” (Fernihough [0038]) that prevents water diffusion (Fernihough [0039]) and a tight-buffer outer coating layer “215” (Fernihough [0039], see also Fig. 2). Fernihough further teaches that in unprotected optical fibers, water can expand surface flaws and lead to optical fiber failure (Fernihough [0043]), and the water-proof tight buffer layers prevent the likelihood of water introduction, thus preventing optical fiber failure (Fernihough [0043]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the water-proof buffer and outer coating layer as taught by Fernihough to the optical fibers of Modified Yuyama in order to ensure a water-proof barrier to protect the optical fibers from failure, while still providing excellent an excellent signal wire.

Claims 6-7 are rejected under 35 U.S.C. 103 as being obvious over Yuyama et al., (JP2001110244 original and machine translation provided with IDS dated 04/04/2018) hereinafter Yuyama, in view of Fernihough et al., (US20160097872) hereinafter Fernihough, as applied to claim 5 above, and further in view of Kwon et al., (US20140377617, cited on IDS dated 04/04/2018), hereinafter Kwon.
Regarding Claim 6, Modified Yuyama discloses all of the claim limitations as set forth above. Yuyama further discloses wherein the negative electrode layer is comprised of a cylindrical copper wire (Yuyama [0034]) coated with a negative electrode active material mixture (Yuyama [0034]) so as to extend in the entire length of the outer peripheral portion (Yuyama [0034]), reading on so as to extend in the lengthwise direction of the cable. Yuyama does not explicitly disclose wherein the anode layer is formed by spirally winding a copper wire coated with a negative electrode active material. However, the Examiner notes that “formed by spirally winding a copper wire coated with a negative electrode active 
Assuming, arguendo, that Yuyama does not sufficiently disclose the product structurally, Kwon, in a similar field of endeavor as it pertains to cable-type secondary batteries teaches a secondary battery comprising a anode layer formed of a wire form inner current collector (Kwon [0055]), which may be for example, copper (Kwon [0029]) coated with an inner electrode active material layer (Kwon [0055]) is wound to obtain a hollow inner electrode whose central part is empty (Kwon [0179] and Fig. 3, which shows the inner electrode wire “120” spirally wound).  In this case, the hollow portion is taken to accommodate the signal cable disclosed by Yuyama, and further comprising a separation layer and sheet-form outer electrode coated with an outer electrode active material layer (Kwon [0055]) that is also spirally wound (Kwon [0056]). Kwon further teaches that the spirally wound method creates a spring-type electrode (Kwon [0197]) such that flexibility is improved, which is also the desired effect of the flexible battery of Yuyama. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the copper wire anode layer disclosed by Yuyama with the spirally wound wire electrode taught by Kwon, in order to further increase the elasticity and flexibility of the cable type battery.
Regarding Claim 7, Modified Yuyama discloses all of the claim limitations as set forth above. Yuyama further discloses wherein the cathode layer is formed by forming a coating of positive active 
Assuming, arguendo, that Yuyama does not sufficiently disclose the product structurally since the active material coating layer is applied to the separator instead of directly to the current collector, Kwon, in a similar field of endeavor as it pertains to cable-type secondary batteries teaches a secondary battery comprising a sheet-form outer current collector (Kwon [0183]), taken as the conductor strip cathode layer, that is coated with a slurry of outer electrode active material (Kwon [0183]), which is then spirally wound on the outer surface of the separator layer (Kwon [0184]), thus reading on “the cathode layer is formed by spirally winding a conductor strip coated with a positive electrode active material so as to extend in the lengthwise direction of the cable,” since Kwon teaches coating the current collector itself, then winding this subassembly around the separator.
Kwon further teaches that the spirally wound method creates a spring-type electrode (Kwon [0197]) such that flexibility is improved, which is also the desired effect of the flexible battery of Yuyama. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the spirally wound cathode layer disclosed by Yuyama with the spirally .

Response to Arguments
Applicant’s arguments filed 01/27/2021 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Fernihough teaches the new limitation of two or more optical cables each having optical fibers, wherein the two or more optical cables are formed in a double spiral structure as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721